                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

STRIKE 3 HOLDINGS, LLC             :               CIVIL ACTION
                                   :
          v.                       :
                                   :
JOHN DOE SUBSCRIBER ASSIGNED IP    :
ADDRESS 68.82.141.39               :               NO. 18-5223

                                 ORDER

          AND NOW, this 29th day of March, 2019, for the reasons

set forth in the accompanying Memorandum, it is hereby ORDERED

that:

          (1)    The motion of defendant for reconsideration or,

in the alternative, a protective order (Doc. # 8) is GRANTED in

part and DENIED in part.    Defendant will remain identified as

“John Doe” throughout this litigation absent further order of

this court.    The motion is otherwise DENIED.

          (2)    The motion of defendant for a more specific

pleading (Doc. # 9) is DENIED.

                                         BY THE COURT:



                                         /s/ Harvey Bartle III
                                                                   J.
